Citation Nr: 1825852	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-35 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Michael J. Kelley


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel

INTRODUCTION

The Veteran had active duty from 1978 to 1982.  She had service in the Army National Guard and Army Reserves from 1982 to October 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Boston, Massachusetts. 

In January 2018, the Veteran had a Board hearing before the undersigned.  A copy of the transcript is of record.

The Board has broadened the claim as entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the issue on appeal before the Board at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Initially, the Board observes that not all of the Veteran's service treatment records and service personnel records have been obtained.  Also missing from the record is a copy of her DD-214, indicating her dates of service.  These records must be obtained on remand.

Moreover, the record reflects that the Veteran had a VA examination in May 2014, at which time it was noted that she had a lifelong history of depression and a history of mental health treatment, hospitalizations (Mass Mental) and a suicide attempt prior to service.  These records should be obtained on remand.

Finally, a review of the September 2014 statement of the case (SOC) shows that the Veteran's VA medical treatment records dated from April 1995 to June 2014 were obtained; however, they have not been associated with the claims file.  Further, the Veteran's attorney has indicated that the Veteran has received substantial treatment since 2014 for her psychiatric disorder, so these records must also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete service treatment records and service personnel records (to include any DD-214 forms) for her service with the Army National Guard from July 25, 1978 to November 10, 1992 and with the Army Reserves from November 11, 1992 to October 26, 1993.  The AOJ is also asked to verify the Veteran's dates of service, including active duty, active duty for training, and inactive duty for training.

2. Associate with the claims file the Veteran's complete VA treatment records, to include from the Jamaica Plain and Brockton treatment facilities, dated from 1995 to the present.  

3. Ask the Veteran to identify all medical care providers that treated her for any mental health problems prior to July 1978, to include, but not limited to, Mass Mental.  Then, make arrangements to obtain all records that she adequately identifies.

4.  After completing the above, and any other development deemed necessary to include a VA examination if indicated, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




